 
Exhibit 10.1




Execution Version
 
 
[Company Letterhead]


EMPLOYMENT AGREEMENT AMENDMENT


December 29, 2009


Gary J. Cotshott
3012 Sparkling Brook Lane
Austin, TX 78746


Dear Gary,


This letter agreement (the “Amendment”) shall supplement and amend the
Employment and Noncompetition Agreement (the “Employment Agreement”), dated as
of February 11, 2008 and amended on December 28, 2008, between you and TechTeam
Global, Inc. (the “Company”).  All capitalized terms not otherwise defined
herein shall have the meanings ascribed to them in the Employment
Agreement.  Except as modified by this Amendment, the Employment Agreement shall
remain in full force and effect; provided, that in the event that any provision
in this Amendment conflicts with the Employment Agreement or any other
agreement, policy, plan or arrangement between the you and the Company or
otherwise maintained or sponsored by the Company or its subsidiaries, the terms
of this Amendment shall govern.  This Amendment shall be effective as of the
29th day of December, 2009 (the “Amendment Effective Date”).


You agree and acknowledge that notwithstanding any other provision of the
Employment Agreement to the contrary, the Employment Agreement is hereby
modified by the following terms and provisions:


1.     
You acknowledge and agree that you hereby waive all rights to receive the Annual
Grant Options described in Section 2(b)(ii)(b) of your Employment Agreement with
respect to 2009.

 
2.     
Promptly following the Amendment Effective Date, the Company agrees to grant to
you Twenty Five Thousand (25,000) shares of restricted common stock of the
Company (the “Restricted Stock”).  The Restricted Stock shall be granted under
the TechTeam Global, Inc. 2006 Incentive Stock and Awards Plan (as such plan may
be amended from time to time, the “Equity Plan”).  The terms and conditions of
the Restricted Stock shall be set forth in the restricted stock award agreement
attached hereto as Exhibit A (the “Restricted Stock Award”), which is
incorporated herein by reference.  The Restricted Stock shall be subject to the
terms of the Equity Plan, the Restricted Stock Award and such other restrictions
and limitations generally applicable to equity held by Company executives or
otherwise required by law.  Without limiting the generality of the foregoing,
the terms relating to the effect of a termination of your employment on the
Restricted Stock shall be governed by the Restricted Stock Award and not by the
Employment Agreement.

 

--------------------------------------------------------------------------------


Execution Version
 
3.     
On January 4, 2010, the Company shall grant to you Twenty Five Thousand (25,000)
shares of restricted common stock of the Company (the “2010 Restricted Stock”),
subject to your remaining continuously employed by the Company through such
grant date.  The 2010 Restricted Stock shall be granted under the Equity
Plan.  The 2010 Restricted Stock shall vest in equal installments on each of the
first four anniversaries of its date of grant, subject to your remaining
continuously employed by the Company on each such date.  The 2010 Restricted
Stock shall be subject to the terms of the Equity Plan, the award agreement
evidencing such restricted stock substantially in the form attached hereto as
Exhibit B, and such other restrictions and limitations generally applicable to
equity held by Company executives or otherwise required by law.  Without
limiting the generality of the foregoing, the terms relating to the effect of a
termination of your employment on the 2010 Restricted Stock shall be governed by
the award agreement evidencing such award and not by the Employment Agreement.

 
4.     
On January 3, 2011, the Company shall grant to you Ten Thousand (10,000) shares
of restricted common stock of the Company (the “2011 Restricted Stock”), subject
to your remaining continuously employed by the Company through such grant
date.  The 2011 Restricted Stock shall be granted under the Equity Plan or such
other equity incentive plan that may be adopted by the Company.  The 2011
Restricted Stock shall vest in equal installments on each of the first four
anniversaries of its date of grant, subject to your remaining continuously
employed by the Company on each such date.  The 2011 Restricted Stock shall be
subject to the terms of the Equity Plan (or such other equity incentive plan
that may be adopted by the Company), the award agreement evidencing such
restricted stock substantially in the form attached hereto as Exhibit B and
otherwise in conformance with the Equity Plan (or such other equity incentive
plan that may be adopted by the Company), and such other restrictions and
limitations generally applicable to equity held by Company executives or
otherwise required by law.  Without limiting the generality of the foregoing,
the terms relating to the effect of a termination of your employment on the 2011
Restricted Stock shall be governed by the award agreement evidencing such award
and not by the Employment Agreement.

 
5.     
Within seven (7) days of the Amendment Effective Date, the Company shall
reimburse you in the amount of Forty Thousand ($40,000) (the “Reimbursed Fees”)
for your reasonable legal or other fees incurred in respect of the negotiation,
preparation and documentation of your employment arrangements with the Company
(the “Services”).  You acknowledge that (a) other than the Reimbursed Fees, the
Company is not obligated to reimburse you for any additional fees incurred in
respect of Services provided through the Amendment Effective Date; and (b) no
further amounts are authorized to be, or shall be, reimbursed to you in respect
of any future Services or other negotiations of any matters relating to your
employment with the Company, your compensation or the Employment Agreement
without the prior written consent of the Compensation Committee of the Board of
Directors.  All reimbursements are subject to the presentation of appropriate
documentation and substantiation of expenses.  You agree to submit (or, in the
case of the Reimbursed Fees have already submitted as of the Amendment Effective
Date) such documentation and substantiation to the Company within thirty (30)
days after the date the expense or other amount is incurred by you and the
Company agrees to reimburse any amounts that are entitled to be reimbursed
hereunder within sixty (60) days of the date you so submit such documentation
and substantiation of expenses.  Any reimbursements under the Employment
Agreement that would constitute nonqualified deferred compensation subject to
Section 409A of the Code shall be subject to the following additional rules: (i)
no reimbursement of any such expense shall affect your right to reimbursement of
any such expense in any other taxable year; (ii) reimbursement of the expense
shall be made, if at all, promptly, but not later than the end of the calendar
year following the calendar year in which the expense was incurred; and (iii)
the right to reimbursement shall not be subject to liquidation or exchange for
any other benefit.

 

--------------------------------------------------------------------------------


Execution Version
 
6.     
(a)           In exchange for the benefits provided to you under this Amendment,
to which you would not otherwise be entitled and which are contingent on your
acceptance of this Amendment (including this release of claims), on your behalf
and that of all of your heirs, executors, administrators, beneficiaries,
representatives and assigns, and all others connected with or claiming through
you, you hereby release, waive, and forever discharge the Company and its
respective subsidiaries and other affiliates and all of their respective past,
present and future officers, directors, trustees, shareholders, employees,
agents, general and limited partners, members, managers, joint venturers,
representatives, successors and assigns, and all others connected with any of
them, both individually and in their official capacities, from any and all
causes of action, rights or claims of any type or description, damages, attorney
fees, or any other liabilities or claims of any nature whatsoever, whether in
law or in equity, known or unknown, that you have had in the past, now have or
may have, or may have had against the Company through the date you execute this
Amendment, including, without limitation, any and all causes of action, rights
or claims in any way resulting from, arising out of or connected with your
employment by the Company or any of its subsidiaries or other affiliates,
including, without limitation, any equity awards or other compensation or
benefits (except, with respect to equity awards, to the extent specifically
provided for in Section 2(b)(ii) Employment Agreement, other than to the extent
waived by you above in Section 1 of this Amendment and specifically provided in
this Amendment, and except, with respect to other compensation and benefits,
other than to the extent specifically provided for in the Employment Agreement
or this Amendment), your position as a member of the Board of Directors or as
the prior Chairman of the Board and any matter related to the composition of the
Board, as changed from time to time.  This waiver, release, and discharge
constitute a general release, extinguishing any claims, and precluding any
litigation by you against the Company based on anything that occurred on or
before the date you execute this Amendment, and it is effective to the fullest
extent permitted by law.  This means that you give up, to the fullest extent
permitted by law, any right to file any lawsuit or any complaint with any
government agency or court of law against the Company arising through date you
execute this Amendment under any local, state or federal statute, ordinance or
regulation or for any claim in equity or law, or under the common law.  You are
not waiving and releasing your rights to enforce the terms of this Amendment or
any claims that, as a matter of law, cannot be released and waived, including
any fully vested benefits.  Anything herein to the contrary, you are not
releasing, (i) your rights, if any, to indemnification in accordance with
applicable laws and the terms of the Company’s Bylaws or other indemnification
agreements entered into between you and the Company, in all cases, as in effect
from time to time, or (ii) your rights to be covered under the Company’s
Directors, Officers and Liability insurance policies as in effect from time to
time in accordance with the terms of such policies.

 

--------------------------------------------------------------------------------


Execution Version
 
(b)           The Company, on behalf of itself and its subsidiaries and
affiliates, hereby releases and forever discharges you from any and all causes
of action, rights or claims of any type or description, known or unknown, which
the Company or its subsidiaries or affiliates has had in the past, now has or
might have, through the date of the Company’s execution of this Amendment;
provided, however, that nothing herein shall release you from any claim related
to fraudulent or criminal conduct, any violation of applicable law, any breach
of Section 4 of your Employment Agreement or any breach of your fiduciary
duties.
 
7.     
This Amendment constitutes the entire agreement between the parties and
supersedes and terminates all prior communications, agreements and
understandings, written or oral, with respect to the subject matter of this
Amendment.

 
8.     
This Amendment shall be governed by and construed in accordance with the laws of
Michigan, without reference to the principles of conflict of laws.

 

         
Sincerely,
 
TechTeam Global, Inc.
         
 
 
/s/ Michael A. Sosin       Michael A. Sosin       Vice President, General
Counsel and Secretary          



ACCEPTED AND AGREED:
 
       
/s/ Gary J. Cotshott
   
 
 
Gary J. Cotshott
   
 
 
 
   
 
 

 
Date:  December 29, 2009



--------------------------------------------------------------------------------


Execution Version
 
EXHIBIT A


TECHTEAM GLOBAL, INC.
2006 INCENTIVE STOCK AND AWARDS PLAN
RESTRICTED STOCK AWARD


Dear: Mr. Cotshott:




TechTeam Global, Inc. (the “Company”) has granted you an award (this “Award”) of
shares (“Restricted Shares”) of common stock, $.01 par value, of the Company
constituting Restricted Stock under the TechTeam Global, Inc. 2006 Incentive
Stock and Awards Plan (the “Plan”) pursuant to this Award agreement (the
“Agreement”) and with the terms and conditions set forth below. The grant date
(“Grant Date”) and number of Shares of Restricted Stock are set forth below:


Grant Date:                                                      December 29,
2009


Number of Restricted
Shares                                                                           25,000




Vesting Schedule:
Your Restricted Shares will vest in four (4) equal installments on each of the
first four (4) anniversaries of the Grant Date provided you are employed by the
Company or an Affiliate continuously through the applicable vesting date.  At
such time as a Restricted Share vests hereunder such Share shall no longer be
Restricted Stock or a Restricted Share for purposes of this Agreement.
 
Notwithstanding the foregoing, if your employment terminates prior to the date
your Restricted Shares are vested as a result of your death or Disability (as
such term is defined your Employment and Noncompetition Agreement with the
Company dated February 11, 2008, as amended on each of December 28, 2008 and
December 29, 2009 (as amended, the “Employment Agreement”)), your Restricted
Shares will become fully vested on the date of such termination.  Further, if
your employment terminates prior to the date your Restricted Shares are vested
as a result of a termination of employment by the Company without Cause (as such
term is defined in the Employment Agreement) or by you for Good Reason (as such
term is defined in the Employment Agreement), in each case, after December 29,
2010, an additional installment of your Restricted Shares (i.e., 6,250
Restricted Shares) will become fully vested on the date of such
termination.  Upon any other termination of your employment prior to the date on
which all of the Restricted Shares are vested, you will forfeit the Restricted
Shares.
 
Escrow
Your Restricted Shares will be held in escrow by the Company, as escrow agent,
until they are vested.  The Company will give you a receipt for the Shares held
in escrow that will state that the Company holds such Shares in escrow for your
account, subject to the terms of this Award, and you will give the Company a
stock power for such Shares, endorsed in blank, which will be used in the event
such Shares are forfeited in whole or in part.  As soon as practicable after the
vesting date, the Restricted Shares will cease to be held in escrow, and, based
upon your instructions, either (a) certificate(s) for such number of Shares will
be delivered to you or, in the case of your death, to your estate, or (b) the
shares will be wired to your brokerage account.
 

 

--------------------------------------------------------------------------------


Execution Version
 
Transferability of
Restricted Shares:
You may not sell, transfer or otherwise alienate or hypothecate any of your
Restricted Shares. In addition, by accepting this Award, you agree not to sell
any Shares acquired under this Award at a time when applicable laws, Company
policies (including, without limitation, the Company’s Insider Trading Policy)
or an agreement between the Company and its underwriters prohibit a sale.
 
Voting and Dividends:
You may exercise full voting rights and will receive all dividends and other
distributions paid with respect to the Restricted Shares, in each case so long
as the applicable record date occurs before you forfeit such Shares. If,
however, any such dividends or distributions are paid in Shares, such Shares
will be subject to the same risk of forfeiture, restrictions on transferability
and other terms of this Award as are the Restricted Shares with respect to which
they were paid.
 
Transferability of Award:
You may not transfer or assign this Award for any reason, other than under your
will or as required by intestate laws.  Any attempted transfer or assignment
will be null and void.
 
Tax Withholding:
To the extent that the receipt of the Restricted Shares or dividends or the
vesting of the Restricted Shares results in income to you for federal, state or
local income tax purposes, you shall deliver to the Company at the time the
Company is obligated to withhold taxes in connection with such receipt or
vesting, as the case may be, such amount as the Company requires to meet its
withholding obligation under applicable tax laws or regulations, and if you fail
to do so, the Company has the right and authority to deduct or withhold from
other compensation payable to you an amount sufficient to satisfy its
withholding obligations.  If you do not make an election under Section 83(b) of
the Internal Revenue Code of 1986, as amended, in connection with this Award,
you may satisfy the withholding requirement upon vesting of the Restricted
Shares, in whole or in part, by electing to have the Company withhold for its
own account that number of Restricted Shares otherwise deliverable to you from
escrow hereunder on the date the tax is to be determined, having an aggregate
Fair Market Value on the date the tax is to be determined equal to the minimum
statutory total tax that the Company must withhold in connection with the
vesting of such Shares.  Your election must be irrevocable, in writing, and
submitted to the Secretary of the Company before the applicable vesting
date.  The Fair Market Value of any fractional Share not used to satisfy the
withholding obligation (as determined on the date the tax is determined) will be
paid to you in cash.
 
Interpretation of Award:
As a condition of the granting of this Award, you agree, for yourself and your
legal representatives or guardians, that this Award shall be interpreted by the
Administrator and that any interpretation by the Administrator of the terms of
this Award and any determination made by the Administrator pursuant to this
Award shall be final, binding and conclusive.

 

--------------------------------------------------------------------------------


Execution Version

 
This Award is granted under and governed by the terms and conditions of the Plan
and in the event of a conflict between the terms of this Award and the terms of
the Plan the terms of the Plan shall control.  Additional provisions regarding
this Award and definitions of capitalized terms used and not defined in this
Award can be found in the Plan.


BY ACCEPTING THIS AWARD, YOU AGREE TO ALL OF THE TERMS AND CONDITIONS DESCRIBED
HEREIN AND IN THE PLAN.  YOU ALSO ACKNOWLEDGE RECEIPT OF THE PLAN AND THE
PROSPECTUS DESCRIBING THE PLAN.










TECHTEAM GLOBAL, INC.



         
 
   
 
 
Michael A. Sosin
   
Gary J. Cotshott
 
Corporate Vice President, General
Counsel and Secretary
   
3012 Sparkling Brook Lane
Austin, TX  78746
 

 

--------------------------------------------------------------------------------


Execution Version




EXHIBIT B


TECHTEAM GLOBAL, INC.
2006 INCENTIVE STOCK AND AWARDS PLAN
RESTRICTED STOCK AWARD


Dear: Mr. Cotshott:




TechTeam Global, Inc. (the “Company”) has granted you an award (this “Award”) of
shares (“Restricted Shares”) of common stock, $.01 par value, of the Company
constituting Restricted Stock under the TechTeam Global, Inc. 2006 Incentive
Stock and Awards Plan (the “Plan”) pursuant to this Award agreement (the
“Agreement”) and with the terms and conditions set forth below. The grant date
(“Grant Date”) and number of Shares of Restricted Stock are set forth below:


Grant Date:                                                      [●]


Number of Restricted
Shares                                                                           [●]




Vesting Schedule:
Your Restricted Shares will vest in four (4) equal installments on each of the
first four (4) anniversaries of the Grant Date provided you are employed by the
Company or an Affiliate continuously through the applicable vesting date.  At
such time as a Restricted Share vests hereunder such Share shall no longer be
Restricted Stock or a Restricted Share for purposes of this Agreement.
 
Notwithstanding the foregoing, if your employment terminates prior to the date
your Restricted Shares are vested as a result of your death or Disability (as
such term is defined your Employment and Noncompetition Agreement with the
Company dated February 11, 2008, as amended on each of December 28, 2008 and
December 29, 2009 (as amended, the “Employment Agreement”)), your Restricted
Shares will become fully vested on the date of such termination.  Further, if
your employment terminates prior to the date your Restricted Shares are vested
as a result of a termination of employment by the Company without Cause (as such
term is defined in the Employment Agreement) or by you for Good Reason (as such
term is defined in the Employment Agreement), in each case, after [date which is
one-year anniversary of grant date], an additional installment of your
Restricted Shares (i.e., 6,250 Restricted Shares) will become fully vested on
the date of such termination.  Upon any other termination of your employment
prior to the date on which all of the Restricted Shares are vested, you will
forfeit the Restricted Shares.
 
Escrow
Your Restricted Shares will be held in escrow by the Company, as escrow agent,
until they are vested.  The Company will give you a receipt for the Shares held
in escrow that will state that the Company holds such Shares in escrow for your
account, subject to the terms of this Award, and you will give the Company a
stock power for such Shares, endorsed in blank, which will be used in the event
such Shares are forfeited in whole or in part.  As soon as practicable after the
vesting date, the Restricted Shares will cease to be held in escrow, and, based
upon your instructions, either (a) certificate(s) for such number of Shares will
be delivered to you or, in the case of your death, to your estate, or (b) the
shares will be wired to your brokerage account.
 

 

--------------------------------------------------------------------------------


Execution Version
 
Transferability of
Restricted Shares:
You may not sell, transfer or otherwise alienate or hypothecate any of your
Restricted Shares. In addition, by accepting this Award, you agree not to sell
any Shares acquired under this Award at a time when applicable laws, Company
policies (including, without limitation, the Company’s Insider Trading Policy)
or an agreement between the Company and its underwriters prohibit a sale.
 
Voting and Dividends:
You may exercise full voting rights and will receive all dividends and other
distributions paid with respect to the Restricted Shares, in each case so long
as the applicable record date occurs before you forfeit such Shares. If,
however, any such dividends or distributions are paid in Shares, such Shares
will be subject to the same risk of forfeiture, restrictions on transferability
and other terms of this Award as are the Restricted Shares with respect to which
they were paid.
 
Transferability of Award:
You may not transfer or assign this Award for any reason, other than under your
will or as required by intestate laws.  Any attempted transfer or assignment
will be null and void.
 
Tax Withholding:
To the extent that the receipt of the Restricted Shares or dividends or the
vesting of the Restricted Shares results in income to you for federal, state or
local income tax purposes, you shall deliver to the Company at the time the
Company is obligated to withhold taxes in connection with such receipt or
vesting, as the case may be, such amount as the Company requires to meet its
withholding obligation under applicable tax laws or regulations, and if you fail
to do so, the Company has the right and authority to deduct or withhold from
other compensation payable to you an amount sufficient to satisfy its
withholding obligations.  If you do not make an election under Section 83(b) of
the Internal Revenue Code of 1986, as amended, in connection with this Award,
you may satisfy the withholding requirement upon vesting of the Restricted
Shares, in whole or in part, by electing to have the Company withhold for its
own account that number of Restricted Shares otherwise deliverable to you from
escrow hereunder on the date the tax is to be determined, having an aggregate
Fair Market Value on the date the tax is to be determined equal to the minimum
statutory total tax that the Company must withhold in connection with the
vesting of such Shares.  Your election must be irrevocable, in writing, and
submitted to the Secretary of the Company before the applicable vesting
date.  The Fair Market Value of any fractional Share not used to satisfy the
withholding obligation (as determined on the date the tax is determined) will be
paid to you in cash.
 
Interpretation of Award:
As a condition of the granting of this Award, you agree, for yourself and your
legal representatives or guardians, that this Award shall be interpreted by the
Administrator and that any interpretation by the Administrator of the terms of
this Award and any determination made by the Administrator pursuant to this
Award shall be final, binding and conclusive.

 

--------------------------------------------------------------------------------


Execution Version

 
This Award is granted under and governed by the terms and conditions of the Plan
and in the event of a conflict between the terms of this Award and the terms of
the Plan the terms of the Plan shall control.  Additional provisions regarding
this Award and definitions of capitalized terms used and not defined in this
Award can be found in the Plan.


BY ACCEPTING THIS AWARD, YOU AGREE TO ALL OF THE TERMS AND CONDITIONS DESCRIBED
HEREIN AND IN THE PLAN.  YOU ALSO ACKNOWLEDGE RECEIPT OF THE PLAN AND THE
PROSPECTUS DESCRIBING THE PLAN.










TECHTEAM GLOBAL, INC.



         
 
   
 
 
Michael A. Sosin
   
Gary J. Cotshott
 
Corporate Vice President, General
Counsel and Secretary
   
3012 Sparkling Brook Lane
Austin, TX  78746
 

 

--------------------------------------------------------------------------------


 